—Order of disposition, Family Court, New York County (Sara Schechter, J.), entered October 24, 1995, which placed the subject child in the custody of the Commissioner of Social Services for a period of 12 months, following a fact-finding determination that respondent had abused the child, unanimously affirmed, without costs.
The child’s account of beating suffered at the hands of respondent, using an 18-inch stick embedded with nails, together with corroborating evidence of emergency room examination and treatment, constituted sufficient evidence that respondent was an abused child at substantial risk of death, serious disfigurement or bodily impairment (Family Ct Act § 1012 [e] [i], [ii]). Even though respondent, who was neither the mother nor the legal custodian of the child, had abandoned all claims to him, her request that the court dismiss the petition cannot be granted where abuse as opposed to neglect is alleged (Family Ct Act § 1051 [c]). We have considered respondent’s remaining contentions and find them to be without merit. Concur— Milonas, J. P., Wallach, Kupferman, Ross and Williams, JJ.